Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1.	Upon further consideration, the election of single species from virus vector and Agrobacterium vector is withdrawn.  Accordingly, claim 29 is also included in the present examination.  Rest of the restriction requirement including election of single nucleic acid sequence and its encoded protein remains for the reasons of record stated in the Office actions mailed June 3, 2021 and September 21, 2021. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in a telephone interview with Ms. Jean Lockyer on December 21, 2021.
In the claims:
Claim 16. (amended)  A method of producing a transgenic seed plant capable of developing endosperm without fertilization, comprising introducing a nucleic acid molecule comprising a nucleotide sequence encoding a polypeptide having an endosperm development-inducing function into a seed, wherein said nucleotide sequence is operably linked to a heterologous seed-specific promoter, wherein the polypeptide comprises an amino acid sequence having at least 95% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO:1; expressing the transgenic seed plant cell; and selecting a transgenic plant comprising said transgenic seed plant cell that develops endosperm without fertilization.
Claim 19. (amended) The method of claim 16, wherein the nucleotide sequence encoding the polypeptide having the endosperm development-inducing function comprises a nucleotide sequence having at least 90% nucleotide sequence identity to the nucleotide sequence as set forth in SEQ ID NO: 2.
Claims 20-24 are cancelled.
Claim 25. (amended) The method of claim 16, wherein the nucleic acid molecule further comprises a nucleotide sequence of a terminator region, and the nucleotide sequence encoding the polypeptide having the endosperm development-inducing function is operably linked to the nucleotide sequence of the terminator region.
Claim 26. (amended) The method of claim 16, wherein said comprises a vector which comprises 
Claim 28 is cancelled.

Claim 30 (amended). The method of claim 16, wherein the selection step comprises evaluating the transgenic plant in an unfertilized state for the presence of endosperm.
Conclusions
3.	Claims 16, 19, 25, 26, 27, 29 and 30 are allowed.

/VINOD KUMAR/Primary Examiner, Art Unit 1663